DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 02/07/2022, claim 1 has been amended.  Currently, claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a mouse device.
Independent claim 1 distinctly features: 							“and a scroll wheel assembly disposed between the upper casing and the lower casing, comprising: a securing base secured to the lower casing; a rotary base disposed on the securing base; a scroll wheel component movably disposed on the rotary base and being rotatable around a first axis relative to the rotary base, wherein the first axis lies within a horizontal plane; a measuring component secured to the rotary base; and a transmission mechanism connected to the rotary base, wherein the transmission mechanism transmits external force to the rotating base, such that the rotary base rotates around a second axis relative to the securing base to (i) rotate the scroll wheel assembly around the second axis such that the first axis rotates and lies within the horizontal plane, and (ii) to adjust the offset angle of the scroll wheel assembly, wherein the second axis is orthogonal to the first axis and the horizontal plane, and wherein the offset angle is defined by a scrolling direction of the scroll wheel component and the centerline”

The closest prior art Lin (US 6608616 B2) teaches a mouse device structure as shown in Col 2, Lines 17-34 and figures 4-5, and Li (US 20140204030 A1) teaches a mouse device as shown in paragraph 5.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which outlines a specific mouse scrolling wheel structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626